Order entered June 4, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00698-CV

                   IN RE YAN BENJAMIN WILHELM ASSOUN, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-55049-2009

                                          ORDER
       For the reasons set forth in our opinion of this date, we DENY relator’s petition for writ

of mandamus. We DENY relator’s emergency motion for stay. We ORDER relator to bear the

costs of this original proceeding.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE